Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/10/2022 was filed after the mailing date of the Notice of Allowance on 12/2/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for an electric machine comprising: 
a stator core defining slots; and 
windings disposed in the core and arranged in three phases each having at least one path including hairpins interconnected to form a continuous circuit between a terminal and a neutral, wherein the hairpins of each path include: 
a first type of hairpins (first hairpins) each having a first leg, a second leg, a crown connecting between the legs, an outwardly extending twist joined to the first leg, and an inwardly extending twist joined to the second leg, wherein the legs are spaced apart by a span of five slots, and 
a second type of hairpins (second hairpins) each having a first leg, a second leg, a crown connecting between the legs, an inwardly extending twist joined to the first leg, and an outwardly extending twist joined to the second leg, wherein the legs are spaced apart by a span of seven slots; 
wherein at least one of the slots only has one of the phases disposed therein, and at least one of the slots has two of the phases disposed therein.
The applicant teaches the first and second types of hairpin windings provide a path through the stator to define blocks of winding that defines magnetic poles. Type 90 (figure 4A) can have the span of 5 slots and the type 94 (figure 4C) can span 7 slots and these are shown 
Cai (U. S. Patent 7,622,843) teaches a hairpin that spans 5 slots and one that spans 6 slots. And one where the bends go one outward and one inward (figure 5C).  Masegi (U. S. Patent 2002/0096963) teaches where the types a five slot type and a seven slot type, but where the pins bend only outward. Bansal et al. (U. S. Patent 4,833,356) teaches a type where both pins turn in (figure 4). The combination of references does not teach the invention of claim 1.  
Claim 1 is considered to be non-obvious with respect to the closest related prior art. 
Claims 2-9 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter.
Claim 10 is allowable for an electric machine having three phases comprising: 
a stator core defining slots; a terminal associated with one of the three phases; 
a neutral; and 
a first phase of hairpin windings disposed in the core and having first and second parallel paths that are each continuous between the terminal and the neutral; 
wherein the first path includes a first hairpin having a first leg disposed in a first of the slots and a second leg disposed in a second of the slots that is five slots away from the first slot, and a second hairpin having a first leg disposed in a third of the slots and a second leg disposed in the second slot, wherein the second slot is seven slots away from the third slot.
Rahman et al. (U. S. Patent 9,520,753) teaches where there are both short pitch hairpins and longer pitch hairpins (figure 3). Masegi (U. S. Patent 2002/0096963) teaches where the types a five slot type and a seven slot type, but not where the second hair pin where the slot where is first leg is placed is seven slots from second slot of the first hairpin is located and its first leg is in the second slot. The applicant describes this arrangement in paragraphs 45 and 46 and illustrated with respect to figure 8. 
Claim 10 is considered non-obvious with respect to the closest related prior art. 

Claim 20 is allowable for an electric machine comprising: 
a stator core defining slots having a plurality of radial pin positions, the pin positions including an inner position nearest an inner diameter of the core, an outer position nearest an outer diameter of the core, and one or more intermediate positions; 
hairpins configured to be received in the slots and including: 
a first type of hairpins (first hairpins) each having a first leg, a second leg, a crown connecting between the legs, an outwardly extending twist joined to the first leg, and an inwardly extending twist joined to the second leg, wherein the legs are spaced apart by a span of five slots, 
a second type of hairpins (second hairpins) each having a first leg, a second leg, a crown connecting between the legs, an inwardly extending twist joined to the first leg, and an outwardly extending twist joined to the second leg, wherein the legs are spaced apart by a span of seven slots, 
a third type of hairpins (third hairpins) each having a first leg, a second leg spaced apart from the first leg by a span of six slots, a crown connecting between the legs, a first twist joined to the first leg and having a span of three slots, and a second twist joined to the second leg and having a span of 3.5 slots, and 
a fourth type of hairpins (fourth hairpins) each having a first leg, a second leg spaced apart from the first leg by a span of six slots, a crown connecting between the legs, a first twist joined to the first leg and having a span of 3.5 slots, and a second twist joined to the second leg and having a span of three slots; and 
a winding formed by interconnecting select ones of the hairpins to form three phases arranged in double layer with half of the slots containing only one of the phases and the other half of the slots containing two of the phases, each of the phases having first and second parallel paths extending between a terminal and a neutral.
Claim 20 is considered to include the subject matter of allowable claim 1 and the further allowable subject matter. Claim 20 is non-obvious with respect to the closest related prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        November 19, 2021